           Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

 USC IP PARTNERSHIP, L.P.,

                Plaintiff,                              CIVIL ACTION NO. 6:20-cv-555

          v.

 FACEBOOK, INC.,                                   ORIGINAL COMPLAINT FOR PATENT
                                                            INFRINGEMENT
                Defendant.


                                                           JURY TRIAL DEMANDED




               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff USC IP Partnership, L.P. (“USC IP” or “Plaintiff”) files this original complaint

against Facebook, Inc. (“FB” or “Defendant”) alleging, based on its own knowledge as to itself

and its own actions, and based on information and belief as to all other matters, as follows:


                                            PARTIES

     1.        USC IP is a limited partnership formed under the laws of the State of Texas, with

its principal place of business at 250 Decker Drive, Suite 100, Irving, Texas 75062.

     2.        USC IP is an affiliate of Usability Sciences Corporation (“USC”), the revolutionary

usability and user experience research firm founded three decades ago by IBM alumnus Jeff

Schueler and still based in Irving, Texas. A Texas corporation founded in 1988, USC regularly

provides professional services, consulting, and user experience expertise to industry-leading

companies across diverse industries, including Fortune 500 corporations and other leading

companies in the computer, internet, security, banking, finance, insurance, healthcare, life
            Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 2 of 17




sciences, pharmaceutical, apparel, logistics, professional services, travel, retail, media, and

automotive industries.

      3.            Defendant Facebook, Inc., is a publicly traded company organized and existing

under the laws of Delaware with a place of business in this district and may be served at its

registered agent for service of process, Corporation Service Company dba CSC – Lawyers Inco,

211 E. 7th Street, Suite 620, Austin, Texas 78701.


                                     JURISDICTION AND VENUE

      4.            This is an action for infringement of a United States patent arising under 35 U.S.C.

§§ 271, 281, and 284–85, among others. This Court has subject matter jurisdiction of the action

under 28 U.S.C. § 1331 and § 1338(a).

      5.            Venue is proper in this district pursuant to 28 U.S.C. §§ 1400(b) and 1391(c).

Defendant has a place of business in this district, including at 300 West 6th Street, Austin, Texas

78701 and/or 607 West 3rd Street, Austin, Texas 78701, and has committed acts of infringement

in this district.

      6.            Defendant is subject to this Court’s specific and general personal jurisdiction

pursuant to due process and/or the Texas Long Arm Statute, due at least to Defendant’s substantial

business in this forum, including (i) at least a portion of the infringements alleged herein; and/or

(ii) regularly doing or soliciting business, engaging in other persistent courses of conduct, and/or

deriving substantial revenue from goods and services provided to individuals in Texas and in this

district.

      7.            Specifically, Defendant intends to do and does business in Texas, directly or

through intermediaries and offers its products and/or services, including those accused herein of




                                                         2
            Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 3 of 17




infringement, to customers and potential customers located in the forum state, including in this

district.


                                      THE TECHNOLOGY

      8.        The patent-in-suit, U.S. Patent No. 8,645,300 (the “’300 Patent” or the “Asserted

Patent”), teaches systems and methods for processing information from visitors to one or more

websites. Specifically, determining a visitor’s intent and using a visitor’s intent to predict and

suggest webpages for the visitor.

      9.        The genesis of the ’300 Patent is rooted in USC’s revolutionary work in the fields

of usability and user experience. As early as 1992, USC recognized that although Windows

software companies provided online help and physical written documentation manuals, those

resources were unappealing to their intended audiences. As a result, those resources were

underutilized and users found it difficult to learn new software, resulting in a poor user experience

with the software.

     10.        USC addressed the issue by first creating a series of short, task-specific instruction

video segments that were an instant hit with users. After further research and development, USC

recognized that it could use functionality built into the Windows operating system to control the

mouse cursor on the screen, showing the user how to perform certain functions on their computer,

without having to reference a separate video. USC registered the QuickTutors® trademark in 1992

and began selling these Windows add-on tutorials.

     11.        Through continued research and development, USC realized that it could further

improve the usability and user experience of computer users with a concise list of step-by-step

instructions for performing a software task. From this realization, USC developed QuickCards®,




                                                      3
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 4 of 17




an unobtrusive yellow list of step-by-step instructions for accomplishing a computing task that

would remain on top of the windows on a user’s computer:




    12.        QuickCards® were superior to traditional user manuals and tutorials available at

the time, which increased the usability and user experience for the associated software. Microsoft

Press recognized the merit of QuickCards®, licensed them from USC, and released QuickCards®

through its distribution channels. Subsequently, a similar feature was included in the new help

system introduced in Microsoft Windows 95:




                                                    4
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 5 of 17




    13.         In the late 1990s, electronic-commerce websites were becoming more and more

prevalent with various industries selling direct to consumer on the world wide web. USC was

again at the forefront, improving the usability and user experience of websites for customers such

as Procter & Gamble, Disney, Dell, Cisco, and Microsoft. At the time, website owners had little

to no information regarding how customers used their websites, including which areas customers

accessed and whether the customer’s visit was positive and successful. USC developed and

deployed several tools that provided such information, thereby allowing website owners to

improve the usability and user experience of their websites.

    14.         By developing those tools and understanding the information they provided, USC

recognized early on that, although websites are valuable resources to companies seeking to engage

both current and potential customers, the value of a website will not be fully realized if its visitors

are unable to locate the information they seek. USC applied its knowledge in the field to address

this shortcoming by developing systems and methods for inferring the intent of a website visitor.

That intent is subsequently used to predict and suggest webpages for the visitor, increasing the

usability and user experience of the website, as claimed in the ’300 Patent.


                                              COUNT I

                 DIRECT INFRINGEMENT OF U.S. PATENT NO. 8,645,300

    15.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-14 as if fully set forth

in their entirety.

    16.         On February 4, 2014, U.S. Patent No. 8,645,300 (“the ’300 Patent”) was duly and

legally issued by the United States Patent and Trademark Office for an invention entitled “System

and Methods for Intent Data Processing.” A copy of the ’300 Patent is attached as Exhibit A.




                                                       5
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 6 of 17




    17.        Plaintiff is the owner of the ’300 Patent, with all substantive rights in and to that

patent, including the sole and exclusive right to prosecute this action and enforce the ’300 Patent

against infringers, and to collect damages for all relevant times.

    18.        The ’300 Patent describes novel and non-obvious systems and methods for

predicting the intent of a visitor to a webpage.

    19.        The claims of the ’300 Patent are not directed to an abstract idea.

    20.        For example, claim 1 is a technical improvement over prior-art methods of

identifying webpages for display to a user.

    21.        Claim 1 recites an “intent engine” that receives at least one input parameter from a

web browser displaying a webpage.

    22.        The intent engine is an improvement to computing technology that allows the

system to predict the intent of a visitor to a website.

    23.        Prior-art systems and methods did not include an intent engine and were incapable

of predicting the intent of a visitor to a website, therefore they were not capable of identifying

relevant webpages for display to a user.

    24.        The method in claim 1 uses the intent engine to predict the intent of a visitor by

receiving at least one input parameter from a web browser displaying a webpage.

    25.        The intent engine processes the at least one input parameter to determine at least

one inferred intent. The inferred intent is displayed on a webpage so that the visitor can confirm

his or her intent. The intent engine receives that confirmed intent and processes it to determine at

least one recommended webpage from a plurality of webpages in a defined namespace, a link to

the recommended website being subsequently displayed to the visitor. The visitor is then prompted




                                                          6
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 7 of 17




to recommend the webpage for inferred intent, and a datapoint comprising the identity of the

webpage, inferred intent, and received rank are subsequently stored.

    26.         Thus, claim 1 recites a particular solution to predicting the intent of a visitor to a

webpage, rather than merely claiming the outcome.

    27.         Regardless of whether claim 1 is directed to an abstract idea, claim 1 recites

patentable subject matter because it recites an inventive concept.

    28.         For example, the intent engine is not well-understood, routine, or conventional;

rather it is an improvement to computing technology that allows for dramatically improved

identification of websites for display to a user based on predicting the intent of the user through an

intent engine, a capability that did not exist in the prior art.

    29.         Moreover, the use of the components recited in claim 1 is unconventional;

therefore, claim 1 recites an inventive concept.

    30.         The written description of the ’300 Patent describes in technical detail each of the

limitations of the claims, allowing a skilled artisan to understand the scope of the claims and how

the non-conventional and non-generic combination of claim limitations is patentably distinct from

and improved upon what may have been considered conventional or generic in the art at the time

of the invention.

    31.         Defendant made, had made, used, imported, provided, supplied, distributed, sold,

or offered to sell products and/or systems, including its computing infrastructure to provide the

Facebook News Feed (“Accused Instrumentalities”):




                                                        7
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 8 of 17




    32.        On information and belief, Defendant provides Facebook News Feed to users

through its websites, including facebook.com.

    33.        On information and belief, Defendant also provides Facebook News Feed for

delivery to mobile applications for Apple iOS devices and Android devices.

    34.        By doing so, Defendant has infringed the ’300 patent by making, having made,

using, importing, providing, supplying, distributing, selling, or offering to sell the Accused

Instrumentalities.

    35.        Defendant has directly infringed (literally and/or under the doctrine of equivalents)

at least Claim 1 of the ’300 Patent. Defendant’s infringement in this regard is ongoing.

    36.        By making and using the Accused Instrumentalities, Defendant receives input

parameters from a web browser displaying a webpage. The input parameters include, but are not

limited to, the requested Uniform Resource Locator (URL), cookies, the browser user agent, and

other parameters about the visitor, such as user information maintained by Defendant.

                                                    8
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 9 of 17




    37.        By making and using the Accused Instrumentalities, Defendant processes

“signals,” including input parameters, related to the visitor to the Accused Instrumentalities to infer

intent.




    38.        By making and using the Accused Instrumentalities, Defendant inferred the intent

of visitors from so-called “reactions” from each visitor and other visitors.




    39.        By making and using the Accused Instrumentalities, Defendant maintained an

inventory of “stories,” which include webpages.

    40.        By making and using the Accused Instrumentalities, Defendant assigns a relevancy

score for each story, based on at least the signals, which is a representation of how closely the story

                                                      9
           Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 10 of 17




matches the visitor’s inferred intent. Stories are ranked by the relevancy score for display to the

visitor.




    41.         By making and using the Accused Instrumentalities, Defendant prompted the

visitor to confirm the visitor’s intent by, for example, reacting to the stories displayed to the visitor,

or providing feedback for the stories.




                                                       10
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 11 of 17




    42.       By making and using the Accused Instrumentalities, Defendant recommended and

displayed a link to at least one webpage, such as an advertisement, that matches the visitor’s

confirmed intent.




                                                 11
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 12 of 17




    43.        By making and using the Accused Instrumentalities, Defendant prompted the

visitor to rank the webpage for inferred intent by, for example, reacting to the webpage or

providing feedback.

    44.        By making and using the Accused Instrumentalities, Defendant received the

ranking from the visitor’s web browser and subsequently stored it in a datapoint along with the

identity of the webpage and the inferred intent.

    45.        On information and belief, Defendant generates revenue by displaying

advertisements to visitors to the Accused Instrumentalities.


                                                    12
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 13 of 17




    46.         On information and belief, Defendant’s making and using of the Accused

Instrumentalities in an infringing manner generates more revenue for displaying advertisements

than if Defendant had not made or used the Accused Instrumentalities in an infringing manner.

    47.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to Plaintiff in an amount that adequately compensates it

for such infringements, which by law cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.

    48.         Plaintiff and/or its predecessors-in-interest have satisfied all statutory obligations

required to collect pre-filing damages for the full period allowed by law for infringement of the

’300 Patent.


      ADDITIONAL ALLEGATIONS REGARDING INDIRECT INFRINGEMENT

    49.         Plaintiff repeats and re-alleges the allegations in Paragraphs 1-48 as though fully

set forth in their entirety.

    50.         Defendant has also indirectly infringed the Asserted Patent by inducing others to

directly infringe the Asserted Patent. Defendant has induced others, including its affiliates, third-

party manufacturers, shippers, distributors, retailers, or other persons acting on Defendant’s or its

affiliates’ behalf, to directly infringe (literally and/or under the doctrine of equivalents) the

Asserted Patent by making, having made, using, importing, providing, supplying, distributing,

selling, or offering to sell the Accused Instrumentalities in an infringing manner. Defendant took

active steps, directly and/or through contractual relationships with others, with the specific intent

to cause them to, for example, use the Accused Instrumentalities in a manner that infringes one or

more claims of the Asserted Patent, including, for example, Claim 1 of the ’300 Patent. Such steps

by Defendant included, among other things, advising or directing others to use the Accused


                                                     13
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 14 of 17




Instrumentalities in an infringing manner; advertising and promoting the use of the Accused

Instrumentalities in an infringing manner; and/or distributing instructions that guide others to use,

operate, make, or have made the Accused Instrumentalities in an infringing manner. Defendant is

performing these steps, which constitute induced infringement with the knowledge of the Asserted

Patent and with the knowledge that the induced acts constitute infringement.              Defendant’s

inducement is ongoing.

    51.        Defendant has also induced its affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or its affiliates’ behalf, to directly infringe

(literally and/or under the doctrine of equivalents) the Asserted Patent by importing, selling, or

offering to sell the Accused Instrumentalities in an infringing manner. Defendant took active steps,

directly and/or through contractual relationships with others, with the specific intent to cause such

persons to import, sell, or offer to sell the accused services in a manner that infringes one or more

claims of the patent-in-suit, including, for example, Claim 1 of the ’300 Patent. Such steps by

Defendant included, among other things, making, having made, using, importing, providing,

supplying, distributing, selling, or offering to sell the Accused Instrumentalities, or components

thereof, in a manner that induces Defendant’s affiliates, or third-party manufacturers, shippers,

distributors, retailers, or other persons acting on its or their behalf, to make or use the Accused

Instrumentalities outside of the United States in an infringing manner. Defendant performed these

steps, which constitute induced infringement, with the knowledge of the Asserted Patent and with

the knowledge that the induced acts would constitute infringement. Defendant performed such

steps in order to profit from the eventual sale of the accused services in the United States.

Defendant’s inducement is ongoing.




                                                      14
          Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 15 of 17




    52.         Defendant has also indirectly infringed by contributing to the infringement of the

Asserted Patent. Defendant has contributed to the direct infringement of the Asserted Patent by

its affiliates, or third-party manufacturers, shippers, distributors, retailers, or other persons acting

on its or its affiliates’ behalf. The Accused Instrumentalities have special features that are specially

designed to be used in an infringing way and that have no substantial uses other than ones that

infringe the Asserted Patent, including, for example, Claim 1 of the ’300 Patent. The special

features include, for example, an intent engine that is used in a manner that infringes the Asserted

Patent. The special features constitute a material part of the invention of one or more of the claims

of the Asserted Patent and are not staple articles of commerce suitable for substantial non-

infringing use. Defendant’s contributory infringement is ongoing.

    53.         Defendant has knowledge of the Asserted Patent at least as of the date when it was

notified of the filing of this action.

    54.         Furthermore, on information and belief, Defendant has a policy or practice of not

reviewing the patents of others (including instructing its employees to not review the patents of

others), and thus has been willfully blind of USC IP’s patent rights.

    55.         Defendant’s actions are at least objectively reckless as to the risk of infringing a

valid patent and this objective risk was either known or should have been known by Defendant.

    56.         Defendant’s direct and indirect infringement of the Asserted Patent is, has been,

and continues to be willful, intentional, deliberate, and/or in conscious disregard of Plaintiff’s

rights under the patent.

    57.         Plaintiff has been damaged as a result of the infringing conduct by Defendant

alleged above. Thus, Defendant is liable to USC IP in an amount that adequately compensates it




                                                      15
               Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 16 of 17




for such infringements, which, by law, cannot be less than a reasonable royalty, together with

interest and costs as fixed by this Court under 35 U.S.C. § 284.


                                            JURY DEMAND

          Plaintiff hereby requests a trial by jury on all issues so triable by right.

                                        PRAYER FOR RELIEF

          USC IP requests that the Court find in its favor and against Defendant, and that the Court

grant USC IP the following relief:


          a.       Judgment that one or more claims of the Asserted Patent have been infringed, either

literally and/or under the doctrine of equivalents, by Defendant and/or all others acting in concert

therewith;

          b.       A permanent injunction enjoining Defendant and its officers, directors, agents,

servants, affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in

concert therewith from infringement of the Asserted Patent; or, in the alternative, an award of a

reasonable ongoing royalty for future infringement of the Asserted Patent by such entities;

          c.       Judgment that Defendant accounts for and pays to USC IP all damages to and costs

incurred by USC IP because of Defendant’s infringing activities and other conduct complained of

herein;

          d.       Judgment that Defendant’s infringements be found willful, and that the Court award

treble damages for the period of such willful infringement pursuant to 35 U.S.C. § 284;

          e.       That USC IP be granted pre-judgment and post-judgment interest on the damages

caused by Defendant’s infringing activities and other conduct complained of herein;

          f.       That this Court declare this an exceptional case and award USC IP its reasonable

attorney’s fees and costs in accordance with 35 U.S.C. § 285; and

                                                         16
        Case 6:20-cv-00555-ADA Document 1 Filed 06/22/20 Page 17 of 17




       g.     That USC IP be granted such other and further relief as the Court may deem just

and proper under the circumstances.


       Dated: June 22, 2020               Respectfully submitted,


                                          By: /s/ Fred I. Williams
                                          Fred I. Williams
                                          Texas State Bar No. 00794855
                                          Michael Simons
                                          Texas State Bar No. 24008042
                                          Todd E. Landis
                                          Texas State Bar No. 24030226
                                          Jonathan L. Hardt
                                          Texas State Bar No. 24039906
                                          Chad P. Ennis
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          327 Congress Ave., Suite 490
                                          Austin, TX 78701
                                          Tel: 512-543-1354
                                          fwilliams@wsltrial.com
                                          msimons@wsltrial.com
                                          jhardt@wsltrial.com
                                          cennis@wsltrial.com

                                          Todd E. Landis (pro hac vice pending)
                                          State Bar No. 24030226
                                          WILLIAMS SIMONS & LANDIS PLLC
                                          2633 McKinney Ave., Suite 130 #366
                                          Dallas, TX 75204
                                          Tel: 512-543-1357
                                          tlandis@wsltrial.com

                                          Attorneys for Plaintiff USC IP Partnership, L.P.




                                                17
